Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s amendment filed on 8/13/2021
Claims 1-16 have been submitted for examination
Claims 1-16 have been rejected
Response to Arguments
1.	Applicant's arguments filed on 8/13/2021 have been fully considered but they are not persuasive. 
2.	The claim 1 amendment does not overcome the claim 1 rejection under 35 USC 101. “detecting and /or correcting errors in the data and thus improving the fault-tolerance of processing the data” This judicial exception “dividing read data into groups; and performing a syndrome calculation iteratively by using  random access to the groups, “ is not integrated into a practical application . Improving fault-tolerance is an outcome but does not integrate the abstract mathematical concept into a practical application.
	Step 2A, Prong 2 requires (which has not been met):
Requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.



Step 2B includes evaluation of the same considerations as revised Step 2A Prong Two, plus two additional considerations: 
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Both of these additional considerations are discussed in MPEP 2106.05(d) and the Berkheimer Memo issued on April 20, 2018.
The added limitations in claims 1 and 14 are well-understood, routine, conventional activity in the field. For example Ban et al. US patent no. 6,480,936 (hereinafter Ban) in Figure 17 and col.’s 9, lines (40-65) and Col. 20, lines (10-35) teaches “wherein using random access to the groups comprises accessing data words in any order, starting with any data word of a bit string, and then accessing the remaining data words cyclically in ascending or descending order.”.
4.	Claim 16 has not been amended also rejected under 35 USC § 101 abstract mathematical relationship.
5.	 The rejection of claims 1-16  follows.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



“dividing read data into groups; and performing a syndrome calculation iteratively based on each of the groups; wherein the syndromes are calculated by using random access to the groups for detecting and/or correcting errors in the data and thus improving the fault-tolerance of processing the data; . This judicial exception is not integrated into a practical application because an additional elements of (s) or a combination of additional elements of dividing read data into groups; and performing a syndrome calculation iteratively by means of random access to the groups,  in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Therefore,  the claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
7.	Dependent claims 2-13 are rejected for the sam3e reasons as per claim1 that mathematical algorithms. This judicial exception is not integrated into a practical application.
8.	Similarly, Claims 13-15 are rejected because the claims recites mathematical algorithms that is  judicial exception is not integrated into a practical application.
9.	Similarly, Claim 16 is rejected because the claim recites mathematical algorithms that is  judicial exception is not integrated into a practical application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SAMIR W RIZK/Primary Examiner, Art Unit 2112